Citation Nr: 0704962	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), from July 
11, 2003, to June 9, 2006.

2.  Entitlement to an increased evaluation in excess of 30 
percent for PTSD, on and after June 10, 2006.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, and an August 2006 rating decision of the 
Appeals Management Center (AMC) in Washington, DC.  

In November 2001, the veteran was granted service connection 
for PTSD and assigned a 10 percent disability rating.  On 
July 11, 2003, the veteran filed an increased rating claim, 
stating that his PTSD had increased in severity since the 
November 2001 decision.  This request was denied by rating 
decision in August 2003.  The veteran perfected an appeal, 
and, in March 2006, the Board remanded his claim for 
additional development.  On remand, the AMC increased the 
disability rating from 10 percent to 30 percent, effective 
June 10, 2006, the date of his VA examination.  Since this 
rating decision, the veteran has requested that an increased 
rating be granted from the date of the claim for increase.     


FINDING OF FACT

Since July 11, 2003, the veteran's PTSD has been manifested 
by depression, insomnia, nightmares, anxiety, irritability, 
avoidance, and hypervigilance. 


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent, but 
no higher, for PTSD have been met from July 11, 2003, to the 
present.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in July 
2003, March 2006, June 2006, and August 2006.  The first 
three letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, the March 2006 letter expressly 
told the veteran to provide any relevant evidence in his 
possession, and the remaining letters implicitly told him to 
do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The August 
2006 supplemental statement of the case notified the veteran 
of the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records, a May 2005 private 
psychiatric evaluation, and VA examination reports from 
August 2003 and June 2006.  The veteran was given ample 
notice and opportunity to provide evidence on his behalf or 
to inform VA of existing evidence that had not been obtained.  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Therefore, the 
Board finds VA has satisfied the duty to assist in obtaining 
evidence.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Effective January 25, 2001, the veteran was assigned a 10 
percent disability rating for PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Assignment of a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

Assignment of a 30 percent evaluation is warranted for PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as 
depressed mood; anxiety; suspiciousness; weekly or less often 
panic attacks; chronic sleep impairment; and mild memory 
loss, such as forgetting names, directions, recent events.

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  A GAF score of 21-30 indicates that behavior 
is considerably influenced by delusions, or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  

Effective June 10, 2006, the date of the veteran's most 
recent VA examination, the veteran's disability rating was 
increased to 30 percent.  According to this report, the 
veteran looked very depressed and overwhelmed with all of his 
problems.  He was noted to have many health and legal 
problems and to be recovering from alcoholism and drug abuse.  
He was briefly on Prozac but found that it was not helpful.  
The veteran was reported to be tearful throughout the one-
hour session.  He became angry and tearful when asked about 
his service medals.  

The veteran was alert and oriented times four.  He was soft-
spoken and cooperative.  He was anhedonic.  His life was 
centered around getting himself and his wife to their many 
hospital and clinic appointments.  Eye contact was fair.  He 
was somewhat unkempt but was casually dressed.  He had memory 
problems and problems with attention and concentration.  He 
could not read magazines or retain information in them.  He 
was deemed able to manage his own funds.  There was no 
evidence of psychosis.  He was not suicidal or homicidal, but 
there had been thoughts of wanting to die.  Judgment and 
insight were limited.  The veteran reported occasional 
recurring distressing dreams that were related to his 
military experiences.  He had not had any flashbacks.  He was 
able to watch war movies or news of the war in Iraq, but 
tended to shy away from these.  He tended to avoid talking 
about his Vietnam experiences and tended to avoid regular 
activities involving veterans in order to avoid the 
recollections of the trauma.  He was hypervigilant when out 
in crowds and had exaggerated startle response.  There were 
some things he could not remember specifically about the 
trauma, but he had a fairly good memory of these events.  

The veteran had markedly diminished interest in significant 
activities but most of this was thought to be because of 
medical conditions rather than PTSD.  He seemed to have a 
feeling of detachment from others.  He had experienced 
chronic problems falling and staying asleep for years.  He 
had a history of irritability and outbursts of anger off and 
on during his lifetime.  He had significant trouble 
concentrating.  

The VA examiner assigned a GAF score of 60 for the veteran's 
PTSD.  The veteran was also assigned a GAF score of 55 for 
major depression.  The examiner estimated the veteran's PTSD 
GAF score was about 55-60 over the past year.  The examiner 
opined that the veteran was suffering more from severe, 
profound depression than from PTSD symptoms.  However, the 
veteran did have some continuing symptoms of PTSD.  The 
examiner stated that the veteran's alcoholism was essentially 
in remission; however, the examiner was unable to determine 
whether alcoholism arose from the veteran's PTSD or whether 
they were separate problems.  The examiner did suspect that 
the veteran had more serious PTSD symptoms years ago and that 
these symptoms were finally remitting somewhat.  The examiner 
also opined that these symptoms were not prominent, but that 
they have caused some sleep impairment and may be part of his 
depression.  The examiner also noted that the veteran was 
very anxious on a daily basis and had trouble concentrating.  
The examiner concluded that PTSD and depression have 
interfered with the veteran's functional levels.  It was 
noted that the veteran was not in any psychiatric treatment 
or on any psychiatric medications, which the examiner opined 
would be helpful to the veteran.  

This examination report is highly probative to the issue at 
hand.  The VA examiner is a medical expert with the proper 
training to conduct a psychiatric examination and render the 
requested opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The opinion is based on examination of the 
veteran's medical records, meaning the examiner was able to 
form an opinion based on more than just the history as 
supplied by the veteran.  It is also based on an interview 
with the veteran, meaning that the examiner's opinion is also 
based on personal observation of the veteran's behavior and 
demeanor.  In addition, the report itself is quite detailed 
and explains the examiner's rationale for the determinations 
that are made.   Therefore, the Board lends much probative 
weight to the June 2006 VA examination report.

Based on this examination report, the RO increased the 
veteran's disability rating from 10 percent to 30 percent, 
effective June 10, 2006.  The Board agrees that the June 2006 
report reflects a disability level that is consistent with a 
30 percent disability rating.  Moreover, the Board believes 
this report, as well as the other medical evidence of record, 
indicates the veteran should be granted a 30 percent rating 
for the entire period contemplated by this appeal.

As noted above, part of the probative value of the June 2006 
examination report comes from the examiner's familiarity with 
the veteran's medical history, including VA treatment records 
from July 2003 to the present and a May 2005 private 
psychiatric evaluation.  Based on this evidence, the June 
2006 VA examiner suspected that the veteran had more serious 
PTSD symptoms in the past and that these were finally 
remitting somewhat.  The VA mental health records support the 
examiner's conclusion in that they describe the veteran's 
employment, legal, and relationship problems.  While the 
records themselves do not differentiate between symptoms that 
are associated with PTSD and those associated with other 
causes, the June 2006 VA examiner who studied them is 
competent to opine on the severity of the veteran's PTSD 
based on these records.  

The May 2005 psychiatric evaluation report also provides 
valuable evidence that, by itself and when reviewed by a VA 
examiner, may be used to evaluate the veteran's PTSD.  The 
private evaluation notes veteran to be extremely difficult to 
interview, offering vague answers to most questions and 
forcing the examiner to repeat even the simplest questions 
several times before the veteran's answers became clear.  
This report also notes depression, hopelessness, nervousness, 
anxiety, occasional panic attacks, trouble sleeping, 
hypervigilance, and nightmares.  It was noted that the 
veteran got easily irritated and demonstrated suspiciousness, 
bordering on paranoia.  He also reported having some 
intrusive thoughts and obsessive thinking about Vietnam.  The 
report also notes that the veteran had acquaintances but few 
friends and avoidance of things that remind him of the war.  
However, the veteran was alert.  He was oriented to person 
and nearly oriented to place and date.  His thought content 
was logical but simple.  He did not have any behaviors that 
could be consistent with hallucinating.  He had no looseness 
of associations but was extremely vague and overly general.  
There was no evidence of physiologic disturbance.  

Overall, the evidence cited above most closely approximates 
the level of occupational and social impairment that is most 
consistent with a 30 percent disability evaluation.  These 
records consistently note anxiety, depression, chronic sleep 
impairment, and minor memory loss of a degree to cause an 
occasional decrease in work efficiency and intermittent 
inability to perform social and occupational tasks.  This 
disability rating appears consistent with the moderate 
impairment of social and occupational functioning signified 
by the June 2006 VA examiner's assignment of PTSD-related GAF 
scores ranging from 55 to 60.  

Moreover, the June 2006 examination report does not 
characterize the veteran's PTSD-related symptoms to be as 
disabling as those contemplated by the 50 percent rating.  
For example, the veteran's panic attacks do not occur as 
often as those noted in the 50 percent rating, and his 
affect, thought processes, speech, and memory do not appear 
to be impaired to the degree that characterized the 50 
percent rating.  Therefore, the Board believes a 30 percent 
rating for the entire period contemplated by this appeal is 
warranted.

In reaching the above determination, the Board has considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment beyond that interference contemplated in the 
assigned ratings or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating are not met.


ORDER

A 30 percent rating, but no higher, is granted from July 11, 
2003, for the veteran's service-connected PTSD, subject to 
the laws and regulations governing the payment of monetary 
benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


